Citation Nr: 1218770	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-20 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right shoulder arthritis (claimed as permanent right shoulder dislocation). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974, with over 3 years of additional service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim for entitlement to service connection for right shoulder arthritis.  This appeal was previously before the Board and the Board remanded the claim in June 2010 for additional development.  The case was returned to the Board, and in February 2011 the Board determined that new and material evidence had been received.  The Board reopened the Veteran's claim of entitlement to service connection for right shoulder arthritis and remanded the claim for additional development.  The case has been returned to the Board for further appellate consideration.  

In August 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is associated with the claims file. 

In November 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

The Board notes that subsequent to the issuance of the most recent supplemental statement of the case, additional VA treatment reports have been associated with the virtual VA electronic claims file.  A waiver of the RO's initial consideration of this evidence was not provided.  However, to the extent that the VA treatment reports mention the history and current treatment of the Veteran's claimed right shoulder condition, such information is cumulative of evidence which was already of record and which was previously considered by the RO and Appeals Management Center (AMC).  Therefore, there is no prejudice to the Veteran in deciding this claim and a solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 38 C.F.R. § 20.1304(c) (2011). 


FINDING OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's current right shoulder arthritis is not related to service, including any right shoulder injury therein.


CONCLUSION OF LAW

The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In April 2007 and June 2007 letters, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include some service personnel records, the reports of VA examinations, VA treatment records, private treatment reports, hearing testimony, and written statements from the Veteran.

The National Personnel Records Center (NPRC) confirmed in March 2004 that a search for missing portions of the Veteran's service treatment records was conducted but such records were not located.  The Veteran was notified of the types of alternative forms of evidence in a July 2004 notice letter.  In July 2004, a formal finding was made as to the unavailability of the Veterans service records.  Subsequently, the Veteran testified that his Social Security Number (SSN) was changed as part of a witness protection program because he witnessed a murder by a crime syndicate in 1974.  He stated that such change was included on his military records, although his name was not changed.  Pursuant to the Board's February 2011 remand, the NPRC was requested to provide the Veteran's service treatment records based on a search under his "old" SSN.  In November 2011, the NPRC indicated in that they were unable to locate the records identified in the request after conducting an extensive and thorough search.  Further, based on the request presented, the NPRC has concluded that the records either do not exist, NPRC does not have them, or further efforts to locate them at NPRC would be futile.  The Veteran was notified of the types of alternative forms of evidence in September 2011 and February 2012 notice letters.  In February 2012, a formal finding was made as to the unavailability of the Veterans service treatment records.  While the Veteran has submitted a statement indicating that his service treatment records were taken by the U.S. Marshalls witness protection team in either Washington D.C. or Philadelphia, PA, the Board finds that such contention is not credible.  The Board notes that a failure to change a name appears highly inconsistent with being in the witness protection program.  Thus, the Board finds that VA has fulfilled its duty to assist the Veteran with regards to requesting his service treatment records.

In addition, the Board also notes that actions requested in the prior remands have been undertaken.  In this regard, the Veteran was provided with a Travel Board hearing in November 2010, the Veteran was asked to provide additional information about treatment received during service, additional VA treatment records were obtained, the RO/AMC attempted to obtain the Veteran's service treatment records under his "old" SSN, the Social Security Administration (SSA) confirmed in March 2011 that there are no medical records for the Veteran, and a VA joints examination was conducted in March 2011 with an opinion being provided by the examiner.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by providing hearing testimony, reporting for a VA examination, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any 
error in the sequence of events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As noted previously, the Veteran's service treatment records are not on file and are apparently unavailable and further attempts to locate them would be futile.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Turning to the evidence, private treatment records show that in February 2002, the Veteran said that he had known that he had right shoulder problems for some time and was usually followed by VA for such.  He indicated that the pain in his shoulder was getting worse.  After a physical examination, the assessment was bilateral shoulder pain with weakness.  X-rays taken that day showed an ovoid 6 mm. calcific density on the right overlying the inferior medical aspect of the humeral head.  The interpreting physician could not exclude a calcified intra-articular loose body.  Also on the right was a 5 mm. linear calcific density in the soft tissues adjacent to the superior lateral aspect of the humeral head consistent with rotator cuff calcific tendonitis.  

An April 2002 private treatment record indicated the Veteran experienced chronic bilateral shoulder pain.  The Veteran stated that his right shoulder dislocated several times while in service and while in service he opted not to undergo surgery.  He indicated that he had worked hard as an automotive body repairman and had recurrent pain now.  X-rays showed degenerative arthritis at the shoulder acromioclavicular joint on the right.  The impression was of impingement bilaterally with arthritis and instability in the right shoulder.  In a May 2002 private treatment record the physician's impression was chronic arthritis. 

VA treatment records show that in August 2004, the Veteran presented for treatment with complaints of an in-service injury and dislocation of his right shoulder in 1968 with worsening pain.  The Veteran reported that an object fell on his shoulder during military service and he was discharged and was unable to reenlist due to injury.  On that occasion, X-rays of his right shoulder were performed which indicated calcific tendonitis of the right shoulder, with some mild degenerative changes.  Ongoing VA treatment records show that the Veteran's active problems list includes pain in the joint involving the shoulder region, which has been noted to be secondary to injury, and he has received treatment for such.

At the August 2008 hearing before the Decision Review Officer and the November 2010 Travel Board hearing before the undersigned Veterans Law Judge, the Veteran testified that he first injured his right shoulder in 1971 while stationed in Rota, Spain, when a locker fell on him during a field day at the barracks.  The Veteran reported that this permanently dislocated his right shoulder.  He testified that the week following such incident, his shoulder frequently became dislocated.  He further stated that he sought treatment for his shoulder at the sick bay at the Naval Station in Rota and was subsequently treated at an Air Force Hospital in Torrejón, Spain, where he was allegedly diagnosed with permanent dislocation of his right shoulder.  The Veteran testified that when seeking treatment in Terrejón, surgery was recommended to repair his shoulder, but he declined because he was told that he would be disqualified for service following the recommended surgery. 

The Veteran contends that since the time of his alleged right shoulder injury in 1971, he has experienced frequent dislocations and pain which has become worse over the years.  The Veteran stated that he has learned to avoid actions that cause his shoulder to become dislocated, and when it does become dislocated, he has learned to get it back into the socket himself. 

The Veteran was provided with a VA examination in March 2011, during which the examining physician reviewed the claims file.  The examiner recorded the content of several VA treatment entries.  The Veteran reported that the date of onset of his claimed right shoulder condition was 1969.  The examiner indicated that during the November 2010 hearing, the Veteran testified that in 1969 a wall locker tilted over and crushed his shoulder on the right and his shoulder just kept coming out of socket all the time.  They sent him to Spain to the Air Force hospital there and he stayed overnight and the diagnosis was that they would have to put a pin in his shoulder and the Veteran decided that he did not want that.  During the examination, the Veteran stated that his shoulder continued to dislocate for 10 more years and he went to private doctors in Philadelphia.  He indicated that his main job over the years was doing body work on motor vehicles.  After performing a physical examination and reviewing the results of previous VA X-rays, the examiner rendered a diagnosis of calcific biceps tendonitis right shoulder.  

The examiner opined that the Veteran's right shoulder condition is less likely as not caused by or a result of any incident of service, to include the Veteran's reported in-service right shoulder injury from a locker falling on his right shoulder.  The examiner provided a rationale that based on review of the medical records, medical literature, and his clinical experience, even if the examiner assumes the right shoulder injury with dislocation in service (no records available), there is no evidence of a chronic condition to this shoulder for the next 30 years post separation.  The Veteran's diagnosis during the examination was calcific tendonitis of the right shoulder which may have nothing to do with the in-service injury and may be due to his work on motor vehicles for years.  The fact that there is a problem with tendonitis in the opposite shoulder (which was not injured in service) provides further evidence the present right shoulder problem has no bearing on the injury in service.  The examiner concluded that he could not make a nexus here.

After carefully considering the Veteran's contentions and reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right shoulder arthritis. 

There is no medical opinion linking the Veteran's current right shoulder condition to active service.  Although the VA and private treatment reports show that the Veteran reported a history of dislocating his right shoulder during active service, such records did not contain an opinion linking the Veteran's current right shoulder condition to service or any injury therein. 

However, after reviewing the claims file and examining the Veteran, the March 2011 VA examiner concluded that the Veteran's current right shoulder condition is less likely as not caused by or a result of any incident of service, to include the Veteran's reported in-service right shoulder injury from a locker falling on his right shoulder.  As this examiner had the benefit of claims file review as well as objective examination, and provided a thorough rationale for his conclusion, which he indicated was based on review of the medical records, medical literature, and his clinical experience, the Board finds the March 2011 VA examination report is entitled to the greatest probative weight. 

Although he is competent to state his symptoms, the Veteran is not shown to possess any specialized experience such that he is qualified to render a medical diagnosis or medical opinion concerning the etiology of his current right shoulder condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The disability at issue requires medical expertise to diagnose and evaluate.  The only competent medical opinion of record with regards to the relationship of the Veteran's current right shoulder condition to service is the opinion of the March 2011 VA examiner.  As that examiner is a physician and has specific training and expertise with joint disabilities, the opinion rendered in the March 2011 VA examination report is entitled to greater weight than the Veteran's lay opinions. 

Further, while the Veteran contends that his right shoulder problems began during active service with his claimed in-service right shoulder injury and continued thereafter, a medical opinion is still required to link any claimed continuity of symptomatology with the current conditions.  See Clyburn v. West, 12 Vet. App. 296, 301-302 (1999); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As noted above, the most probative opinion of record fails to establish a link between the Veteran's current right shoulder condition and the reported injury in service.  Moreover, the Board notes that the earliest post-service documentation of record of treatment for right shoulder conditions is in 2002, approximately 28 years after discharge from active service. 

Moreover, there is no objective evidence of record reflecting that the Veteran suffered from arthritis of the right shoulder within one year from the date of termination of active service; thus, service connection on a presumptive basis is not warranted. 

In summary, there is no post-service medical evidence of any right shoulder condition for approximately 28 years following discharge from service, and the preponderance of the competent medical evidence indicates that the Veteran's current right shoulder condition is not related to the Veteran's military service, including the claimed right shoulder injury therein.  Additionally, arthritis did not become manifest to a compensable degree within 1 year from the date of termination of active service.  Therefore, the preponderance of the competent evidence is against a finding of entitlement to service connection for right shoulder arthritis on a direct or presumptive basis. 

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 



ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


